Title: From Abigail Smith Adams to John Quincy Adams, 23 January 1804
From: Adams, Abigail Smith
To: Adams, John Quincy



My dear Son
Quincy Janry: 23 1804

I am sorry to say that I write you from my Sick Chamber, where I have been confined for near a week with the Severest attack of the Rhumatism which I have experienced for many years in my Limbs. I hope it will not be very durable, but submission is my lesson, and patience my Study.
We last Evening received the Port Folio containing the Character of your much Loved Friend. I read it with a sympathizing heart, and dropt a tear over the well delineated Character. No Man in this Country so well knew his worth, or perhaps so possessd his confidence as he who has paid this tribute of Justice & respect to his memory. Towards that Friend Mr Murray always exprest an invariable attachment from his earlyest acquaintance.
At length we have been favord with part of a debate in a Washington paper upon the alteration of the constitution. It has not yet graced our Boston papers. It is a full refutation to mr Russels correspondent. If the Subject of Bridges so much more important does not engrose all the papers in Boston a Month hence it may appear. I presume you have had the pamphlet which creates so great allarm in Newyork under the signature of Aristides. Amidst a torrent of calumny, there are many observations worthy of note to which every honest Heart will subscribe. That which I particularly allude to, is upon the subject of parties. “That a Man is bound to pursue indiscriminately the measures of his party, however unjust in themselves, or dangerous to the community, is a doctrine not novel in this Country, but not the less wicked. That in defiance of his own conviction he should be driven by an exasperated party, to the Support of measures which he deems hostile to the prosperity & happiness of the Nation, supposes too outrageous an attack on Mental independance to be tollerated, for a moment.” I wish the Blind followers of the Blind would consider concequences, but what else is to be expected from those who compose the majority of voters? How few look into concequences, or see the end and aim of measures which they adopt? You will find yourself constantly rolling up the Stone of Sysiphus.
Your Brother received a Letter from you to day of Janry 6th.
The point of Etiquette is curiously adjusted. We are told in Scripture that the wife is the crown of the Husband. I certainly would not so much underrate myself as to yeald a point, which my Husband considerd necessary to support his dignity. What the Ladies yeald! give up their Etiquette and their Husbands retain theirs? Oh fie. Never let the Gentlemen again accuse them upon this Head—
I wrote to you and to Mrs. Adams last week, but I realy was so stupified for want of rest, that I know not what I wrote.
Your uncle & Aunt are without a line from Washington to assertain the situation of Mrs Cranch. I trust She is not worse, or you would have said something respecting her in your Letter
My Love to mrs Adams / and the Children from your truly affectionate Mother.

Abigail Adams